Citation Nr: 0121999	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to 
March 1990, and from November 1990 to July 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein a permanent and total 
disability rating for pension purposes was denied.


REMAND

This appeal stems from an October 1998 rating decision 
wherein a permanent and total disability rating for pension 
purposes was denied.  A veteran of a period of war who meets 
the service requirements and who is permanently and totally 
disabled from non-service-connected disability, not the 
result of the veteran's willful misconduct, shall be paid a 
pension pursuant to 38 U.S.C.A. § 1521 (West 1991).

The appellant's certificate of discharge from active duty for 
the period of November 1990 to July 1991 documented honorable 
service for greater than the requisite period during a period 
of war.  The appellant contends that the residuals of gunshot 
wounds received in June 1998 have rendered him unemployable.  
Private medical records revealed that his wounds included 
gunshot wounds to the thorax and abdomen with bilateral 
hemopneumothorax, bilateral diaphragmatic injury, two stomach 
injuries and a transverse colon laceration.  

The appellant underwent a VA examination in June 2000.  He 
had recovered from his initial wounds.  Residuals included a 
scar in his anterior chest that had healed except for a dime-
sized area near the umbilicus that had not healed and still 
bled occasionally.  He had chest pain that got worse with any 
kind of activity.  He reported that breathing was 
occasionally difficult because of the pain. 

At the time of his VA examination in June 2000, the appellant 
stated that he was currently employed and not missing any 
work due to residuals of the gunshot wounds.  However, when 
he submitted his claim for pension in September 1998, he 
certified that he could not work and had no income.  The RO 
should verify the appellant's current employment and 
determine whether his annual income exceeds the poverty 
threshold for one person.

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability which is claimed by the veteran.  See 38 C.F.R. 
Part 4 (2000); see also Roberts v. Derwinski, 2 Vet. App. 287 
(1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
adjudicators, when considering a claim for entitlement to 
pension benefits, must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard, or if the veteran is not unemployable, 
whether there exists a lifetime disability which would render 
it impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 4.15, 
4.16, and 4.17 (2000); Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

Our review of the record on appeal reveals that the RO 
concluded that the disabilities related to residuals of 
gunshot wounds were found to be nonpermanent, however we can 
find no medical opinion that supports this conclusion.  
Furthermore, the RO apparently rated the appellant's 
disabilities associated with the residuals of gunshot wounds 
as noncompensably disabling under the criteria for rating 
musculoskeletal disabilities and respiratory disabilities.  
However, rating criteria were not furnished in the rating 
decision, the Statement of the Case or the Supplemental 
Statement of the Case.  Specifically, the general rating 
criteria for rating restrictive lung disease such as a 
traumatic chest wall defect due to a gunshot wound, 38 C.F.R. 
§ 4.97; Diagnostic Code 6843 (2000) assigns ratings based on 
pulmonary function testing, and none is of record.  The 
rating criteria for scars were apparently not considered.  On 
Remand, all gunshot wound residuals should be separately 
listed and all diagnosed disabilities should be rated 
according to the criteria set forth in the Schedule for 
Rating Disabilities.  

The RO has previously attempted to obtain the current 
treatment records from Dr. Young but no response was 
received.  This Remand serves as notice to the appellant that 
he must obtain and submit current medical treatment records 
should he wish them to be considered.  This serves as notice 
to the appellant of the evidence to be obtained by him 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should verify the appellant's 
current employment and determine his 
annual income and whether his annual 
income exceeds the poverty threshold for 
one person.

3.  The RO should arrange for a VA pension 
examination to determine the nature and 
extent of all disabilities found to be 
present.  The claims file should be made 
available to the examiner.  The examiner 
should determine whether the residuals of 
his gunshot wounds are permanent (whether 
it is reasonably certain that such 
disability will continue throughout the 
life of the disabled person) and describe 
whether they are sufficient to preclude 
him from securing and following 
substantially gainful employment.  The 
examiner should determine whether his 
disabilities render it impossible for the 
average person to follow a substantially 
gainful occupation.  All appropriate 
diagnostic testing deemed necessary to 
render clinically supported diagnoses 
should be administered.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The VA must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

5.  The RO should determine the 
percentage of impairment under the 
Schedule for Rating Disabilities caused 
by each disability identified on VA 
examination.

6.  Thereafter, the RO should readjudicate 
this claim and if the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




